 PRIME TANNING CO., INC.39District 50 over the phone."However, the Petitioner, who testifiedbefore Rogers did, admitted in that testimony that he had a conversa-tion with Rogers on February 12, but he could not remember anythingthat was said.The Petitioner took the stand again, after Rogers hadtestified and after he had accused Rogers of lying, but no referencewas made at this time to the conversation with Rogers.The Petitioner's difficulty in recalling conversations and events, thecontradictions in his testimony, and his apparent evasiveness in an-swering many of the questions are in sharp contrast with the clear,explicit, and mutually corroborative testimony of the other witnessesabout the Petitioner's activity on behalf of the UMW prior to filingthe petition.On the basis of the entire record, we are convincedthat when the Petitioner filed the instant petition, he was acting inbehalf of the UMW, which was barred from seeking an election be-cause of its noncompliance with Section 9(f), (g), and (h) of theAct.We agree, therefore, with the contention of the Employer andthe Union that the petition herein should be dismissed.4[The Board dismissed the petition.]a SeeBay City Division, The Dow Chemical Company,116 NLRB 1602;World Publish-ing Company,109 NLRB 355.Prime Tanning Co., Inc.andAmalgamatedMeat Cutters andButcher Workmenof North America, AFL-CIO, Petitioner.Case No. 1-RC-5489. July 10, 1959DECISION AND CERTIFICATION OF RESULTSOF ELECTIONPursuant to a stipulation for certification upon consent election,signed and executed on February 6, 1959, an election by secret ballotwas conducted by the Regional Director on March 6, 1959, among theemployees in the unit described below.After the election, the partieswere furnished with a tally of ballots which showed that of approxi-mately 150 eligible voters, 148 cast ballots, of which 110 were againstand 25 were for the Petitioner. Twelve ballots were challenged andone was void.The Petitioner filed timely objections to the conductaffecting the results of the election.After investigation, the Regional Director on April 29, 1959, issuedand served upon the parties his report on objections in which he recom-mended that all of the objections but one be overruled.Thereafter,the Employer filed a timely exception only with respect to the oneobjection which was sustained.As no exceptions were filed to theRegional Director's recommendations that the other objections beoverruled, we hereby adopt them.124 NLRB No. 6. 40DECISIONSOF NATIONAL LABOR RELATIONS BOARDPursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Rodgers and Jenkins].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The Petitioner is a labor organization claiming to represent cer-tain employees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Sections9(c) (1) and 2(6) and (7) of the Act.4.The parties stipulated and we find that all production and main-tenance employees employed at the Employer's Berwick, Maine, plant,including truckdrivers but excluding office clerical employees, guards,professional employees, and supervisors as defined in the Act, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.5.The Regional Director sustained the Union's objection that theEmployer discriminated with respect to the distribution of prounionand antiunion literature on company property and time.The record shows that the Employer had no general rule againstdistribution of literature in the plant and that in fact distribution forall purposes was permitted on company time and property. Shortlybefore the election of March 6, 1959, some employees passed out twoantiunion leaflets with the knowledge 'and implied consent of at leastone supervisor.Likewise, during the height of the union campaignin early February, prounion literature was freely distributed in theplant to the point that the downstairs departments were "plastered"with such literature.But on one occasion, about a month before theelection, Foreman Emmons, a supervisor, but not the same supervisorwho permitted the above-mentioned distribution of antiunion leaflets,instructed employee Gauthier, who previously had distributed pro-union material in the plant, to discontinue such distribution becauseof the former's mistaken belief that the distribution was "illegal" un-less and until the Employer made a distribution of antiunion material.On these facts and, as it appears that the Union otherwise had anopportunity to propagandize the employees effectively, we regardForeman Emmons' instruction to Gauthier, which was contrary tocompany policy, as an isolated incident which did not substantiallyaffect the results of the election.'Therefore, contrary to the RegionalDirector, we overrule this objection.As no exceptions were filed tothe Regional Director's conclusion that the remaining objections lacked1 SeeMorganton Full Fashioned Hosiery Company,107 NLRB1534, 1537-1538; andLarsen-Hogue ElectricCo., 97NLRB1405, 1407. MAGMA COPPER COMPANY41merit, these objections are hereby overruled.As the Petitioner hasfailed to secure a majority of the valid votes cast, we shall certify theresults of the election.[The Board certified that a majority of the valid votes was notcast for Amalgamated Meat Cutters and Butchers Workmen of NorthAmerica, AFL-CIO, and that the said organization is not the exclu-sive representative of the Employer's employees in the unit herein-above found appropriate.]Magma Copper CompanyandInternational Association of Ma-chinists,AFL-CIO,PetitionerMagma Copper CompanyandInternationalBrotherhood ofBoilermakers,Blacksmiths,Iron Ship Builders,Forgers andHelpers,AFL-CIO,PetitionerMagma Copper CompanyandInternationalBrotherhood ofElectricalWorkers,AFL-CIO,PetitionerMagma Copper CompanyandInternational Union of Mine, Milland Smelter Workers, PetitionerandInternational Associa-tion of Machinists,AFL-CIO.Cases Nos. 21-RC-5434, 21-RC-5436, 21-RC-5491, and 21-RC-5495. July 10, 1959DECISION AND DIRECTION OF ELECTIONSUpon separate petitions duly filed under Section 9(c) of the Na-tional Labor Relations Act, a consolidated hearing was held beforeJames W. Cherry, Jr., hearing officer.The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with these cases to a threemember panel [Chairman Leedom and Members Bean and Jenkins].Upon the entire record in these cases, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act..2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.The appropriate units:The Employer is engaged in deep underground mining, milling,and smelting of copper ore at its Superior, Arizona, plant, the only124 NLRB No. 13.